Citation Nr: 1611314	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right lower extremity disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970, to include service in the Republic of Vietnam from January 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The case was remanded in April 2012 for additional development.

On his May 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  His requested hearing was scheduled in June 2009.  In a correspondence dated in June 2009, however, he requested that the hearing be postponed.  Another hearing was then scheduled in September 2009.  Despite receipt of the notice of the date and location of said hearing, however, the Veteran declined to show for the hearing.  Not having received a request for postponement, and pursuant to 38 C.F.R. § 20.704(d), the Board considers the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Such files include the an October 2014 letter from the John Dingell VA Medical Center, the March 2015 supplemental statement of the case, and a January 2016 Written Brief Presentation from the Veteran's representative.  The remaining documents are either duplicative of the documents contained in the paper claims file or are irrelevant to the issues currently on appeal.

As noted in the Board's April 2012 remand, the issue of entitlement to service connection for a right knee disorder has been raised by the record, but it does not appear that such matter has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the April 2012 Board remand, the Veteran contends that his right lower extremity disorder was caused by wearing military boots during service.  In the alternative, the Veteran contends that his condition was caused or aggravated by the cellulitis of the right foot noted during service.  [As noted in the April 2012 remand, service connection for a right foot disorder has been denied several times.]  Additionally, such disorder could potentially be related to a lumbar spine disability. 

Additionally, the Veteran contends that his back, neck, and right shoulder disorders are the result of a helicopter crash during service.  As previously noted in the April 2012 remand, there is no documentation of a helicopter crash in the service treatment records (STRs) that are of record.  However, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of helicopter door gunner.  

The Board notes that there is conflicting information as to when the alleged crash occurred.  For example, in his original claim, the Veteran indicated that the crash occurred in April 1970.  In a July 2006 statement, the Veteran indicated that the crash occurred in 1970 while he was serving in the Republic of Vietnam.  Other statements, such as a June 2009 statement, indicate that the crash occurred in April 1968 while the Veteran was stationed at Ft. Knox, Kentucky.

In addition to other development, the April 2012 remand noted that there appeared to be outstanding service treatment records.  The Veteran indicated that he received treatment from the Ireland Community Army Hospital (ICAH) after he was involved in a helicopter crash.  The Board noted that the AOJ had not requested the clinical records from ICAH.  To ensure that the all outstanding service treatment records were associated with the claims file, the Board instructed the AOJ to request any outstanding treatment records from ICAH dated from January 1968 to December 1970.

In response to the Board's directive, in February 2013, the AOJ sent a letter to ICAH requesting that it send any records in its possession pertaining to the Veteran dated from January 1968 to December 1970.  In April 2013, ICAH responded that they did not have those records and that the records may be at the National Personnel Records Center (NPRC).  In August 2013, the AOJ sent a letter to NPRC requesting any treatment records in its possession pertaining to the Veteran dated from January 1968 to December 1970.  In September 2013, NPRC responded that requests for records needed to be submitted through the Personnel Information Exchange System (PIES).  In a February 2014 deferred rating decision, the AOJ noted that a request for records covering two years would be inappropriate, and that requests needed to be restricted to a 60-day period.  The AOJ also noted that, since prior statements of record indicated that the crash occurred in April 1968, the PIES request should be restricted to clinical records of a spinal injury from ICAH, dated from April 1, 1968 to May 30, 1968 only.  In March 2014, the AOJ received a response from NPRC that the requested records had been mailed, that the Veteran's allegation had been investigated, and that the injury was not shown.  In this regard, records pertaining to a hospitalization at ICAH from February 1968 to March 1968 for right foot cellulitis were received.

The Board finds that the AOJ has not substantially complied with the April 2012 remand directives.  Specifically, although the AOJ indicated that the alleged helicopter crash occurred sometime in April 1968, as noted above, other lay statements indicate that the alleged crash occurred sometime in 1970 when the Veteran was stationed in the Republic of Vietnam.  Furthermore, in the April 2012 remand, the Board specifically noted the Veteran's allegation that the crash occurred in 1970.  Nevertheless, the AOJ restricted the PIES request to only April 1, 1968, to May 31, 1968.

To ensure that there is a complete record upon which the Board may base its decision, the AOJ should once again attempt to obtain any outstanding service treatment records that are not currently associated with the record, to include any outstanding clinical records from ICAH pertinent to the alleged helicopter crash and the Veteran's alleged injuries to his neck, back, and shoulder.  The Board notes that, if necessary, the AOJ should submit multiple requests in order to ensure that any outstanding treatment records or clinical records are obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Send a request to the appropriate source, to include NPRC, to obtain any outstanding clinical records from ICAH pertaining to the Veteran from January 1968 to December 1970.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

